 Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 1 of 26 Page ID
                                 #:21629


 1   Christopher S. Marchese (SBN 170239),
     marchese@fr.com
 2
     FISH & RICHARDSON P.C.
 3   633 West Fifth Street, 26th Floor
     Los Angeles, CA 90071
 4   Tel: (213) 533-4240, Fax: (858) 678-5099
 5
     Frank Scherkenbach (SBN 142549),
 6   scherkenbach@fr.com
 7   Kurt L. Glitzenstein (Admitted Pro Hac Vice),
     glitzenstein@fr.com
 8   FISH & RICHARDSON P.C.
 9   One Marina Park Drive
     Boston, MA 02210-1878
10   Tel: (617) 542-5070, Fax: (617) 542-8906
11
     [Additional Counsel listed on last page.]
12
13   Attorneys for Plaintiffs,
     CARL ZEISS AG and ASML NETHERLANDS B.V.
14
15
                   IN THE UNITED STATES DISTRICT COURT
16       FOR THE CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
17 CARL ZEISS AG and ASML
18 NETHERLANDS B.V.,                             Case No. 2:17-cv-07083-RGK (MRWx)
19                Plaintiffs,
                                                 CLEAN SET OF PLAINTIFFS’
20 v.                                            DISPUTED JURY INSTRUCTIONS
21 NIKON CORPORATION, SENDAI
                                                 Trial Date: December 4, 2018
   NIKON CORPORATION, and
22                                               Courtroom: 850
   NIKON INC.,
                                                 Judge: Hon. R. Gary Klausner
23         Defendants.
24
25
26
27
28
                                                          CLEAN JURY INSTRUCTIONS
                                                     Case No. 2:17-cv-07083-RGK (MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 2 of 26 Page ID
                                 #:21630


 1         In accordance with the Court’s Order for Jury Trial (ECF No. 50), Plaintiffs
 2   hereby submit the following proposed jury instructions. In an attempt to help avoid
 3   disputes, Plaintiffs have utilized instructions given by the Court in the 3221 case, where
 4   possible. Plaintiffs expect the instructions to evolve as the case gets closer to trial and
 5   issues are narrowed. Plaintiffs reserve all rights to modify, add, and delete instructions.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   i
                                                             CLEAN JURY INSTRUCTIONS
                                                        Case No. 2:17-cv-07083-RGK (MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 3 of 26 Page ID
                                 #:21631


 1          INDEX OF PLAINTIFFS’ DISPUTED JURY INSTRUCTIONS
 2        NO.                 TITLE                     SOURCE                PAGE
 3                           DISPUTED PRELIMINARY
 4
     Plaintiffs’     How A Trial Works            3221 Trial Tr. Day 1         4
 5   Prelim. No. 1                                at 76:20-77:9
 6                              DISPUTED CLOSING
 7   Plaintiffs’     Patent Claims                3211 Closing                 6
     Closing No. 1                                Instructions (Dkt.
 8                                                511).
 9   Plaintiffs’     Interpretation of the        3211 Closing                 7
     Closing No. 2   Claims                       Instructions (Dkt.
10                                                511); N.D. Cal.
11                                                Model Patent Jury
                                                  Instructions (Jan.
12                                                2018), 2.1.
13     Plaintiffs’   Means-Plus-Function          3221 Closing                 10
     Closing No. 3   Claims-Literal               Instructions (Dkt.
14                   Infringement                 511); N.D. Cal., 3.3b;
15                                                Odetics, Inc. v. Storage
                                                  Tech. Corp., 185 F.3d
16                                                1259, 1267-68 (Fed.
17                                                Cir. 1999)
     Plaintiffs’     Infringement                 3221 Closing                 13
18   Closing No. 4                                Instructions (Dkt.
19                                                511); Fed. Jury Prac.
                                                  & Instr., § 158:20; 35
20                                                U.S.C. § 271.
21   Plaintiffs’     Direct Infringement-         3221 Closing                 14
     Closing No. 5   Literal Infringement         Instructions (Dkt.
22                                                511); Fed. Jury Prac.
23                                                & Instr., § 158:22;
                                                  Limelight Networks,
24                                                Inc. v. Akamai Techs.,
                                                  Inc., 572 U.S. 915
25
                                                  (2014); Akamai
26                                                Techs., Inc. v. Limelight
                                                  Networks, Inc., 797
27
                                                  F.3d 1020 (Fed. Cir.
28                                                2015).
                                             ii
                                                        CLEAN JURY INSTRUCTIONS
                                                   Case No. 2:17-cv-07083-RGK (MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 4 of 26 Page ID
                                 #:21632


 1       NO.                  TITLE                       SOURCE              PAGE
 2   Plaintiffs’     Contributory                   N.D. Cal. 3.6              16
     Closing No. 6   Infringement                   (provided by
 3                                                  Defendants in 3221,
 4                                                  Dkt. 489).
     Plaintiffs’     Willful Infringement           N.D. Cal., 3.8.            17
 5   Closing No. 7
 6   Plaintiffs’     Invalidity of Patent           3221 Closing               18
     Closing No. 8                                  Instructions (Dkt.
 7                                                  511); FJPI § 158:60.
 8   Plaintiffs’     Anticipation-Generally         3221 Closing               19
     Closing No. 9                                  Instructions (Dkt.
 9                                                  511); FJPI § 158:68;
10                                                  Fresenius USA, Inc. v.
                                                    Baxter Int’l, Inc., 582
11                                                  F.3d 1288, 1299
12                                                  (Fed. Cir. 2009).
       Plaintiffs’  Written Description             3221 Closing               20
13   Closing No. 10 Requirement                     Instructions (Dkt.
14                                                  511).
       Plaintiffs’  Reasonable Royalty-             3221 Closing               21
15   Closing No. 11 Definition                      Instructions (Dkt.
16                                                  511).
17
18
19
20
21
22
23
24
25
26
27
28
                                              iii
                                                          CLEAN JURY INSTRUCTIONS
                                                     Case No. 2:17-cv-07083-RGK (MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 5 of 26 Page ID
                                 #:21633


 1                  COURT’S PRELIMINARY INSTRUCTION NO. __
 2                                 (HOW A TRIAL WORKS)
 3         Now, trials proceed in the following way. First, each side will make an opening
 4   statement. An opening statement is not evidence. It is simply an outline to help you
 5   understand what the party expects the evidence will show. A party is not required to make
 6   an opening statement.
 7         After opening statement, the plaintiff will then present their evidence, and counsel
 8   for the defendant may cross-examine. After that, the defendant may present their
 9   evidence, and counsel for the plaintiff may cross-examine.
10         After all the evidence has been presented, I will instruct you on the law that applies
11   to the case, and the attorneys will make their closing argument. After that, you will go to
12   the jury room to deliberate for your verdict.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     4
                                                              CLEAN JURY INSTRUCTIONS
                                                         Case No. 2:17-cv-07083-RGK (MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 6 of 26 Page ID
                                 #:21634


 1                 [END OF PRELIMINARY INSTRUCTIONS]
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        5
                                                  CLEAN JURY INSTRUCTIONS
                                             Case No. 2:17-cv-07083-RGK (MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 7 of 26 Page ID
                                 #:21635


 1                     COURT’S CLOSING INSTRUCTION NO. __
 2                                      (PATENT CLAIMS)
 3         Before you can decide whether defendant has infringed plaintiffs’ patent, you will
 4   have to understand the patent “claims.” The patent claims are the numbered paragraphs
 5   at the end of the patent. The patent claims involved here are:
 6                              Patent               Beginning at:
 7                               ʼ163       Column 15, line 65
 8                               ʼ335       Column 7, line 32
 9                               ʼ312       Column 5, line 41
10                               ʼ017       Column 5, line 51
11                               ʼ574       Column 5, line 49
12
13   Each patent is an exhibit in evidence. The claims are “word pictures” intended to define,
14   in words, the boundaries of the invention described and illustrated in the patent. Only
15   the claims of the patent can be infringed. Neither the specification, which is the written
16   description of the invention, nor the drawings of a patent can be infringed. Each of the
17   claims must be considered individually, and to show patent infringement, Plaintiffs need
18   only establish that one claim has been infringed.
19
20
21
22
23
24
25
26
27
28
                                                 6
                                                              CLEAN JURY INSTRUCTIONS
                                                         Case No. 2:17-cv-07083-RGK (MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 8 of 26 Page ID
                                 #:21636


 1                        COURT’S CLOSING INSTRUCTION NO. __
 2                         (INTERPRETATION OF THE CLAIMS)
 3         I have interpreted the meaning of some of the language in the patent claims
 4   involved in this case. You must accept those interpretations as correct. My interpretation
 5   of the language should not be taken as an indication that I have a view regarding the
 6   issues of infringement and invalidity. The decisions regarding infringement and invalidity
 7   are yours to make.
 8         For the ʼ163 patent, the scope of the claims is that of their plain and ordinary
 9   meaning as understood by a person of ordinary skill in the art. I have provided additional
10   interpretation of the following claim terms:
11    ʼ163 patent claim term                 What the term means:
12    First filtering means configured for   A first filter that identifies a plurality of image
      identifying a plurality of image       regions of said input image that have a
13
      regions of said input image that       likelihood of containing said target image
14    have a likelihood of containing        pattern and is configured to correlate said
      said target image pattern              input image with a reference image pattern to
15                                           select said image regions, said reference image
16                                           pattern being indicative of said target image
                                             pattern
17
      Second filtering means ... for         A second filter that screens said image regions
18    screening said image regions to        to select a candidate region that has a high
19    select a candidate region that has a   likelihood of containing said target image
      high likelihood of containing said     pattern and that is configured to examine a
20    target image pattern                   grayscale characteristic of said image regions
21                                           as a determination factor in selecting said
                                             candidate region from among said image
22                                           regions
23
           For the ʼ335 patent, the scope of the claims is that of their plain and ordinary
24
     meaning as understood by a person of ordinary skill in the art. I have provided additional
25
     interpretation of the following claim terms:
26
27
28
                                                    7
                                                             CLEAN JURY INSTRUCTIONS
                                                        Case No. 2:17-cv-07083-RGK (MRWx)
 Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 9 of 26 Page ID
                                 #:21637


 1    ’335 patent claim term                What the term means:
 2    “turning on” and “turning off” as     The transistors transition from on to off
      used in steps 1(c) through 1(f) of
 3    claim 1
 4
     I have also held that the steps can overlap in claim 2 and its dependent claims of the ’335
 5
     Patent.
 6
 7         For the ʼ312/’017/’574 patent family, the scope of the claims is that of their plain
     and ordinary meaning as understood by a person of ordinary skill in the art. In the Court’s
 8
     October 3, 2018 Order (ECF No. 295), I provided additional interpretation of the
 9
     following claim terms:
10
11    ʼ312 patent claim term                What the term means:
      Unit pixel                            A structure including one or more
12
                                            photodiodes
13    Selectively shared with a sensing     Connectable via a switch with a sensing node
14    node of a unit pixel in a current     of a unit pixel in a current scan line to
      scan line                             selectively receive photocharges from one or
15                                          more photodiodes of the unit pixel in the
16                                          current scan line and not from any photodiode
                                            in the previous scan line
17
      Selected unit pixel                   Unit pixel enabled to receive photocharges
18                                          from one or more corresponding photodiodes
19    Neighboring unit pixel                Nearby unit pixel that is not connected from
                                            its one or more photodiodes
20
21
      ʼ017 patent claim term                What the term means:
22
      Sensing pixel                         A structure including one or more
23                                          photodiodes
24    The sensing node is selectively       a sensing node in a current scan line is
      couplable to a sensing node of a      selectively connectable via a switch with a
25
      sensing pixel in a previous scan      sensing node of a sensing pixel in a previous
26    line                                  scan line to receive an electrical signal from
                                            one or more photodiodes of the sensing pixel
27
                                            in the current scan line and not from any
28                                          photodiode in the previous scan line
                                                 8
                                                           CLEAN JURY INSTRUCTIONS
                                                      Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 10 of 26 Page ID
                                #:21638


 1   ʼ017 patent claim term         What the term means:
 2   First sensing pixel            Sensing pixel enabled to receive an electrical
                                    signal from one or more corresponding
 3
                                    photodiodes
 4   Second sensing pixel           Nearby sensing pixel not connected to its one
 5                                  or more photodiodes

 6
 7   ʼ574 patent claim terms        What the term means:
 8   Sensing pixel                  A structure including one or more
     First pixel                    photodiodes
 9
     Second pixel
10   Third pixel
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         9
                                                  CLEAN JURY INSTRUCTIONS
                                             Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 11 of 26 Page ID
                                #:21639


 1                       COURT’S CLOSING INSTRUCTION NO. __
 2       (MEANS-PLUS-FUNCTION CLAIMS—LITERAL INFRINGEMENT)
 3           I will now describe the separate rules that apply to “means-plus-function”
 4   requirements that are used in some claims. A means-plus-function requirement only
 5   covers the specific structure disclosed in a patent specification for performing the claimed
 6   function and the equivalents of those specific structures that perform the claimed
 7   function. A means-plus-function requirement does not cover all possible structures that
 8   could be used to perform the claimed function.
 9           For purposes of this trial, I have interpreted each means-plus-function
10   requirement for you and identified the structure in the patent specification that
11   corresponds to these means-plus-function requirements. Specifically, I have determined
12   that:
13
14   For the ʼ163 patent,
15           (1) As to the “first filtering means,” the corresponding structure is a “linear
16   matched filter” and equivalents thereof that performs the function of “identifying a
17   plurality of image regions of said input image that have a likelihood of containing said
18   target image pattern.”
19           (2) As to the “second filtering means,” the corresponding structure is a “non-linear
20   filter” and equivalents thereof that performs the function of “screening said image
21   regions to select a candidate region that has a high likelihood of containing said target
22   image pattern.”
23
24   For the ʼ312 patent,
25           (3) As to the “switching device,” the corresponding structure is a transistor (e.g.,
26   M400, M450) and equivalents thereof that performs the function of “interconnect[ing] a
27   sensing node of a selected unit pixel to a sensing node of a neighboring unit pixel in
28   response to a select signal.”
                                                  10
                                                            CLEAN JURY INSTRUCTIONS
                                                       Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 12 of 26 Page ID
                                #:21640


 1   For the ʼ017 patent,
 2          (4) As to the “switching device,” the corresponding structure is as a transistor (e.g.,
 3   M400, M450) and equivalents thereof that performs the function of “interconnect[ing] a
 4   first sensing node of a first sensing pixel to a second sensing node of a second sensing
 5   pixel in response to a select signal, wherein the first sensing pixel is in a first scan line and
 6   the second sensing pixel is in a second scan line.”
 7
 8          In deciding if Plaintiffs have proven that Defendants’ products include structure
 9   covered by a means-plus-function requirement, you must first decide whether the
10   products have any structure that performs the function I just described to you. If not, the
11   claim containing that means-plus-function requirement is not infringed.
12          If you find that the Defendants’ accused products do have structure that performs
13   the claimed function, you must then determine whether that structure is the same as or
14   equivalent to the structure I have identified in the specification. If they are the same or
15   equivalent, the means-plus-function requirement is satisfied by that structure of the
16   accused product and the other requirements of the claim are satisfied, the accused
17   product infringes the claim.
18          In order to prove that a structure in the accused product is equivalent to the
19   structure in the patent, Plaintiffs must show that a person of ordinary skill in the art
20   would have considered that the differences between the structure described in the patent
21   and the structure in the accused product are not substantial. The Plaintiffs must also show
22   that the structure was available on the date the patent was granted.
23          In order to determine whether the structure in the accused products is equivalent
24   to the structure in the specification, you must consider the overall structure in the accused
25   products that corresponds to the claimed function. You must not do a component-by-
26   component comparison of the structure in the accused products to the structure in the
27   specification because the individual components, if any, of an overall structure that
28
                                                    11
                                                               CLEAN JURY INSTRUCTIONS
                                                          Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 13 of 26 Page ID
                                #:21641


 1   corresponds to the claimed function are not claim limitations. This means that structures
 2   with different numbers of parts may still be equivalent.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                12
                                                           CLEAN JURY INSTRUCTIONS
                                                      Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 14 of 26 Page ID
                                #:21642


 1                      COURT’S CLOSING INSTRUCTION NO. __
 2                                     (INFRINGEMENT)
 3         There are several ways to infringe a patent.
 4         First: One may directly infringe a patent;
 5         Second: One may induce others to infringe a patent in which case the person
 6   inducing infringement is liable for infringement in the same manner as a direct infringer;
 7   and
 8         Third: One may contribute to the infringement of a patent by another by supplying
 9   a component specially designed for the invention, in which case, both the direct infringer
10   and the contributing infringer will be liable for patent infringement.
11         Plaintiffs allege that Defendants have directly infringed the ’163, ʼ335, ʼ312, ʼ017,
12   and ʼ574 patents and continue to do so. Plaintiffs also allege that Defendants have
13   actively induced infringement of the ’163, ’335, ʼ312, ʼ017, and ʼ574 patents by others
14   and continue to do so. Plaintiffs further allege that Defendants contributed to the
15   infringement of the ’163, ’335, and ʼ574 patents by others and continue to do so.
16         The burden of proof is on Plaintiffs to prove:
17         First: that Plaintiffs own the patents-in-suit; and
18         Second: that Defendants infringed at least one claim of the patents-in-suit.
19
20   Plaintiffs must prove this by a preponderance of the evidence. In other words, Plaintiffs
21   must persuade you that it is more likely than not that Defendants have infringed.
22
23
24
25
26
27
28
                                                 13
                                                             CLEAN JURY INSTRUCTIONS
                                                        Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 15 of 26 Page ID
                                #:21643


 1                      COURT’S CLOSING INSTRUCTION NO. __
 2            (DIRECT INFRINGEMENT—LITERAL INFRINGEMENT)
 3         Once the patent is issued, the owner of the patent has a right to exclude others
 4   from making, using, offering for sale, or selling the patented invention throughout the
 5   United States for a term of 20 years from the date of the filing of the patent application.
 6   Thus, direct infringement of a patent occurs when a person makes, uses, offers for sale,
 7   or sells the patented invention anywhere in the United States, or imports the patented
 8   invention into the United States, without the owner’s permission while the patent is in
 9   force. To determine whether there is an infringement you must compare the allegedly
10   infringing product with the scope of the patent claims.
11         Plaintiffs may prove their claim of direct infringement for each patent-in-suit and
12   for each of Defendants’ products by demonstrating that the product literally infringes at
13   least one claim contained in the patent. In order for you to find that one of Defendants’
14   products literally infringes a claim, you must find that each and every element of the
15   patent claim is found in Defendants’ product. In other words, a product literally infringes
16   a patented claim when the same combination of elements found in the patent claim can
17   also be found in the product.
18         With regard to method claims, Plaintiffs can prove their claim of direct
19   infringement by demonstrating that Defendants practice all the steps of the claimed
20   method. Plaintiffs can prove direct infringement of the method claims by showing that
21   Defendants conditioned participation in an activity or receipt of a benefit by someone
22   else upon that other party performing the steps of the patented method, and that
23   Defendants established the manner or timing of that performance. In making your
24   determination, you must consider each claim separately. Only one claim of a patent must
25   be infringed for there for be infringement of a patent. Plaintiffs are only required to
26   establish by a preponderance of the evidence that one claim is infringed.
27
28
                                                 14
                                                           CLEAN JURY INSTRUCTIONS
                                                      Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 16 of 26 Page ID
                                #:21644


 1         Plaintiffs are not required to prove Defendants had the intent to literally infringe
 2   the patent or that they knew that their acts infringed the patent. Good faith is not a
 3   defense to a claim of patent infringement.
 4         If you find that Defendants’ product does not literally infringe any claim of
 5   Plaintiffs’ patents-in-suit, then you must determine whether it infringes that claim under
 6   the doctrine of equivalents.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  15
                                                            CLEAN JURY INSTRUCTIONS
                                                       Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 17 of 26 Page ID
                                #:21645


 1
 2                      COURT’S CLOSING INSTRUCTION NO. __
 3                         (CONTRIBUTORY INFRINGEMENT)
 4         Plaintiffs also argue that Nikon Corp., Nikon Inc., and Sendai Nikon have
 5   contributed to infringement by another. Contributory infringement may arise when
 6   someone supplies something that is used to infringe one or more of the patent claims.
 7   As with direct infringement, you must determine contributory infringement on a claim-
 8   by-claim basis.
 9         In order for there to be contributory infringement by Nikon Corp., Nikon Inc.,
10   and Sendai Nikon, someone other than Nikon Corp., Nikon Inc., and Sendai Nikon must
11   directly infringe a claim of the ’163, ʼ335, and ’574 patents; if there is no direct
12   infringement by anyone, there can be no contributory infringement.
13         If you find someone has directly infringed the ’163, ʼ335, or ’574 patents, then
14   contributory infringement exists if:
15         Nikon supplied an important component of the infringing part of the product or
16         method that infringes the patent;
17         The component is not a common component suitable for non-infringing use; and
18         Nikon supplied the component with the knowledge of the ʼ163, ʼ335, or ’574
19         patents and knowledge that the component was especially made or adapted for
20         use in an infringing manner.
21         A “common component suitable for non-infringing use” is a component that has
22   uses other than as a component of the product or method that infringes the patent, and
23   those other uses are not occasional, farfetched, impractical, experimental, or hypothetical.
24
25
26
27
28
                                                 16
                                                            CLEAN JURY INSTRUCTIONS
                                                       Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 18 of 26 Page ID
                                #:21646


 1                      COURT’S CLOSING INSTRUCTION NO. __
 2                               (WILLFUL INFRINGEMENT)
 3          In this case, Plaintiffs argue that Defendants (Nikon Corp., Nikon Inc., and/or
 4   Sendai Nikon) willfully infringed Plaintiffs’ ’163, ʼ335, ʼ312, ʼ017, and ’574 patents.
 5          To prove willful infringement, Plaintiffs must persuade you that the Defendants
 6   infringed a valid claim of Plaintiffs’ ’163, ʼ335, ʼ312, ʼ017, or ’574 patent. The
 7   requirements for proving such infringement were discussed in my prior instructions.
 8          In addition, to prove willful infringement of a claim, Plaintiffs must persuade you
 9   that it is more likely true than not true that Defendants intentionally ignored or recklessly
10   disregarded that claim. You must base your decision on Defendants’ knowledge and
11   actions at the time of infringement. Evidence that Plaintiffs had knowledge of the patent
12   at the time of infringement by itself is not sufficient to show willfulness. Rather, to show
13   willfulness, you must find that Defendants engaged in additional conduct evidencing
14   deliberate or reckless disregard of Plaintiffs’ patent rights.
15          In deciding whether Defendants willfully infringed, you should consider all of the
16   facts surrounding the infringement including: whether Defendants intentionally copied
17   Plaintiffs’ patented technology in developing the accused product; whether Defendants
18   knew, or should have known, that its conduct involved an unreasonable risk of
19   infringement; and whether Defendants had a reasonable belief that at the time of
20   infringement that its products did not infringe the asserted patent or that the patent was
21   invalid.
22          Although there was no obligation on Defendants to have obtained an opinion of
23   counsel, you may consider whether Defendants relied on a legal opinion that was well-
24   supported and believable and that advised Defendants: (1) that the Defendants’ cameras
25   did not infringe Plaintiffs’ patent or (2) that the patent was invalid.
26
27
28
                                                   17
                                                              CLEAN JURY INSTRUCTIONS
                                                         Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 19 of 26 Page ID
                                #:21647


 1                      COURT’S CLOSING INSTRUCTION NO. ___
 2                               (INVALIDITY OF PATENT)
 3          Defendants claim the patents-in-suit are invalid because they lack novelty and/or
 4   nonobviousness. A patent is presumed to be valid and so Defendants have the burden to
 5   establish the invalidity of the patent by clear and convincing evidence.
 6          The elements to a valid patent are (1) novelty and (2) nonobviousness. Defendants
 7   claim the each of the patents-in-suit should not have been granted because one or more
 8   of the elements is not present. In order to prove invalidity of a patent-in-suit. Defendants
 9   must show by clear and convincing evidence that one of these elements is not present in
10   that patent.
11          If you find by clear and convincing evidence that any of the patents-in-suit lacks
12   novelty or nonobviousness, then you should find that patent invalid and render a verdict
13   for Defendants.
14          Defendants must prove invalidity separately for each claim by clear and convincing
15   evidence. In other words, Defendants must persuade you that it is highly probable that
16   each claim is invalid.
17
18
19
20
21
22
23
24
25
26
27
28
                                                 18
                                                            CLEAN JURY INSTRUCTIONS
                                                       Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 20 of 26 Page ID
                                #:21648


 1                      COURT’S CLOSING INSTRUCTION NO. __
 2                            (ANTICIPATION—GENERALLY)
 3          Defendants claim that one or more patented claims are invalid because they lack
 4   novelty in that those claims were anticipated by prior art. In order to prevail on this
 5   defense, Defendants must prove anticipation by clear and convincing evidence.
 6          In order for a claim to have been anticipated, you must find the earlier invention
 7   completely embodied the same process or product as the patented claim and all the
 8   elements listed in the patented claim were previously found in exactly the same situation
 9   and united in the same way to perform the identical function. Each and every element of
10   the patented claim must have been either inherent or expressly disclosed in a single prior
11   invention or in a single prior art reference.
12          You may not combine two or more items of prior art in order to find anticipation.
13          A person who applied for a patent on a method or process is conclusively
14   presumed to know about the prior art, including all the same or similar existing machines,
15   articles of manufacture, methods or processes that are disclosed in patents issued or
16   publications made prior to the date of the person’s alleged invention.
17          The person is also presumed to have actual or constructive knowledge of all the
18   same or similar machines, articles of manufacture, methods or processes that are publicly
19   known, or used by anyone, at any time more than one year prior to the date of his
20   application for a patent. Inventions previously patented, or publicly described, or publicly
21   known are conclusively characterized as the “prior art.”
22          If you do not find these requirements have been met, then the patented claims are
23   not invalid because of anticipation or lack of novelty.
24          If you find these requirements have been met, you should then consider whether
25   Defendants have satisfied its burden of proving how the patented claims were
26   anticipated.
27
28
                                                     19
                                                               CLEAN JURY INSTRUCTIONS
                                                          Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 21 of 26 Page ID
                                #:21649


 1                      COURT’S CLOSING INSTRUCTION NO. __
 2                     (WRITTEN DESCRIPTION REQUIREMENT)
 3          The patent law contains certain requirements for the part of the patent called the
 4   specification. Nikon Corp., Nikon Inc., and Sendai Nikon contend that that one or more
 5   patented claims are invalid because the specifications of the patents do not contain an
 6   adequate written description of the invention.
 7          To succeed, Nikon Corp., Nikon Inc., and Sendai Nikon must show by clear and
 8   convincing evidence that the specification fails to meet the law’s requirements for written
 9   description of the invention.
10          In deciding whether the patent satisfies this written description requirement, you
11   must consider the description from the viewpoint of a person having ordinary skill in the
12   field of technology of the patent when the application was filed. The written description
13   requirement is satisfied if a person having ordinary skill reading the original patent
14   application would have recognized that it describes the full scope of the claimed invention
15   as it is finally claimed in the issued patent and that the inventor actually possessed that
16   full scope by the filing date of the original application.
17          The written description requirement may be satisfied by any combination of the
18   words, structures, figures, diagrams, formulas, etc., contained in the patent application.
19   The full scope of a claim or any particular requirement in a claim need not be expressly
20   disclosed in the original patent application if a person having ordinary skill in the field of
21   technology of the patent at the time of filing would have understood that the full scope
22   or missing requirement is in the written description in the patent application. The
23   disclosure of a species may be sufficient written description support for a later claimed
24   genus including that species. A broad claim is more likely to have written description
25   support if results in the field are relatively predictable.
26
27
28
                                                   20
                                                              CLEAN JURY INSTRUCTIONS
                                                         Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 22 of 26 Page ID
                                #:21650


 1                     COURT’S CLOSING INSTRUCTION NO. __
 2                     (REASONABLE ROYALTY—DEFINITION)
 3         A royalty is a payment made to a patent holder in exchange for the right to make,
 4   use, or sell the claimed invention. A reasonable royalty is the amount of royalty payment
 5   that a patent holder and the alleged infringer would have agreed to in a hypothetical
 6   negotiation taking place at a time prior to when the infringement first began. In
 7   considering this hypothetical negotiation, you should focus on what the expectations of
 8   the patent holder and the alleged infringer would have been had they entered into an
 9   agreement at that time, and had they acted reasonably in their negotiations. In
10   determining this, you must assume that both parties believed the patent was valid and
11   infringed and that both parties were willing to enter into an agreement. The reasonable
12   royalty you determine must be a royalty that would have resulted from the hypothetical
13   negotiation, and not simply a royalty either party would have preferred. Evidence of
14   things that happened after the infringement first began can be considered in evaluating
15   the reasonable royalty only to the extent that the evidence aids in assessing what royalty
16   would have resulted from a hypothetical negotiation. Although evidence of the actual
17   profits an alleged infringer made may be used to determine the anticipated profits at the
18   time of the hypothetical negotiation, the royalty may not be limited or increased based
19   on the actual profits the alleged infringer made.
20         A royalty can be calculated in several different ways and it is for you to determine
21   which way is the most appropriate based on the evidence you have heard. One way to
22   calculate a reasonable royalty is to determine what is called an “ongoing royalty” or
23   “running royalty.” To calculate a running royalty, you must first determine the “base,”
24   that is, the product on which the alleged infringer is to pay. You then need to multiply
25   the revenue the defendant obtained from that base by the “rate,” which may be a dollar
26   value per unit of product including within the base or a percentage applied to each such
27   product that you find would have resulted from the hypothetical negotiation. For
28   example, if the patent covers a nail, and the nail sells for $1, and the licensee sold 200
                                                 21
                                                              CLEAN JURY INSTRUCTIONS
                                                         Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 23 of 26 Page ID
                                #:21651


 1   nails, the base revenue would be $200. If the rate you find would have resulted from the
 2   hypothetical negotiation is 1% per nail, then the total royalty would be $2, or the rate of
 3   0.01 times the base revenue of $200. By contrast, if you find the rate to be 5%, the total
 4   royalty would be $10, or the rate of 0.05 times the base revenue of $200. These numbers
 5   are only examples, and are not intended to suggest the appropriate royalty rate.
 6          Instead of a percentage royalty, you may decide that the appropriate running
 7   royalty that would have resulted from a hypothetical negotiation is a fixed number of
 8   dollars per unit sold. If you do, the royalty would be that fixed number of dollars times
 9   the number of units sold.
10          Another way to calculate a royalty is to determine a one-time lump sum payment
11   that the alleged infringer would have paid at the time of the hypothetical negotiation for
12   a license covering all sales of the licensed product, both past and future. This differs from
13   payment of an ongoing or running royalty because, with an ongoing or running royalty,
14   the licensee pays based on the revenue of actual licensed products it sells. When a one-
15   time lump sum is paid, the alleged infringer pays a single price for a license covering both
16   past and future infringing sales.
17
18
19
20
21
22
23
24
25
26
27
28
                                                  22
                                                            CLEAN JURY INSTRUCTIONS
                                                       Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 24 of 26 Page ID
                                #:21652


 1
     Dated: December 4, 2018   FISH & RICHARDSON P.C.
 2
 3                             By: /s/ Christopher S. Marchese
 4
                                   Christopher S. Marchese (SBN 170239)
 5                                 marchese@fr.com
 6                                 FISH & RICHARDSON P.C.
                                   633 West Fifth Street, 26th Floor
 7                                 Los Angeles, CA 90071
 8                                 Tel: (213) 533-4240, Fax: (858) 678-5099
 9
                                   Frank Scherkenbach (SBN 142549)
10                                 scherkenbach@fr.com
11                                 Kurt L. Glitzenstein (Admitted Pro Hac Vice)
                                   glitzenstein@fr.com
12                                 Proshanto Mukherji (Admitted Pro Hac Vice)
13                                 mukherji@fr.com
                                   Jeffrey Shneidman (Admitted Pro Hac Vice)
14                                 shneidman@fr.com
15                                 Elizabeth G.H. Ranks (Admitted Pro Hac Vice),
                                   ranks@fr.com
16                                 FISH & RICHARDSON P.C.
17                                 One Marina Park Drive
                                   Boston, MA 02210-1878
18
                                   Tel: (617) 542-5070, Fax: (617) 542-8906
19
20
21
22
23
24
25
26
27
28
                                          23
                                                     CLEAN JURY INSTRUCTIONS
                                                Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 25 of 26 Page ID
                                #:21653


 1                                Olga I. May (SBN 232012)
                                  omay@fr.com
 2
                                  Markus D. Weyde (SBN 285956) weyde@fr.com
 3                                K. Nicole Williams (SBN 291900)
 4                                nwilliams@fr.com
                                  Jared A. Smith (SBN 306576)
 5                                jasmith@fr.com
 6                                Oliver J. Richards (SBN 310972)
                                  orichards@fr.com
 7                                FISH & RICHARDSON P.C.
 8                                12390 El Camino Real
                                  San Diego, CA 92130
 9                                Tel: (858) 678-5070, Fax: (858) 678-5099
10
                                  Jennifer Huang (Admitted Pro Hac Vice)
11                                jhuang@fr.com
12                                FISH & RICHARDSON P.C.
                                  60 South Sixth Street, Suite 3200
13                                Minneapolis, MN 55402
14                                Tel: (612) 335-5070, Fax: (612) 288-9696

15                                Andrew R. Kopsidas (Admitted Pro Hac Vice)
16                                kopsidas@fr.com
                                  FISH & RICHARDSON P.C.
17                                1000 Maine Avenue, S.W., Ste. 1000
18                                Washington, DC 20024
                                  Tel: (202) 783-5070, Fax: (202) 783-2331
19
20                                Attorneys for Plaintiffs, CARL ZEISS AG and
                                  ASML NETHERLANDS B.V.
21
22
23
24
25
26
27
28
                                       24
                                                 CLEAN JURY INSTRUCTIONS
                                            Case No. 2:17-cv-07083-RGK (MRWx)
Case 2:17-cv-07083-RGK-MRW Document 459 Filed 12/04/18 Page 26 of 26 Page ID
                                #:21654


 1                              CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above and
 3   foregoing document has been served on December 4, 2018, to all counsel of record who
 4   are deemed to have consented to electronic service via the Court’s CM/ECF system per
 5   Civil Local Rule 5.4. Any other counsel of record will be served by electronic mail,
 6   facsimile and/or overnight delivery.
 7
 8                                           /s/ Christopher S. Marchese
                                             Christopher S. Marchese
 9                                           marchese@fr.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                25
                                                          CLEAN JURY INSTRUCTIONS
                                                     Case No. 2:17-cv-07083-RGK (MRWx)
